 
Exhibit 10.1


 
Form of Cancellation Agreement
 


 
The undersigned is an employee of or consultant to T5 Corp. and has received the
number of shares of Common Stock set forth below pursuant to the 2012 Stock
Incentive Plan (the “Shares”).   I agree to cancel the Shares and to accept in
exchange a number of shares of restricted Common Stock equal to 120% of the
number of Shares (the “Restricted Shares”).  I agree that the Restricted Shares
shall be subject to the following vesting provision.  The Restricted Shares will
vest on July 1, 2013 so long as I am an employee or consultant of T5 Corp. on
such date.  The certificates representing the Restricted Shares will be held by
T5 Corp. until satisfaction of the vesting period.  I agree that the Restricted
Shares may not be sold, transferred, conveyed, hypothecated, pledged, or
otherwise disposed of in any manner during the vesting period.
 


 
 
______________________________________
Name
 


 
Number of Shares:                                __________
 


 


 
Number of Restricted Shares: ________________


 